                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


SCOTT WEAVER, Individually and
on Behalf of All Others Similarly Situated,

               Plaintiff,

       v.                                                          Case No. 2:18-cv-1996-JPS

CHAMPION PETFOODS USA INC. and
CHAMPION PETFOODS LP,

               Defendants.


DECLARATION OF DAVID A. COULSON IN SUPPORT OF DEFENDANTS’ MOTION
    TO EXCLUDE THE OPINIONS OF PLAINTIFF’S EXPERT WITNESSES
            DR. JON A. KROSNICK AND MR. COLIN B. WEIR


I, DAVID A. COULSON, declare and state as follows:

       1.      I am an attorney at GREENBERG TRAURIG, P.A. I represent Defendants

Champion Petfoods USA Inc. and Champion Petfoods LP (collectively, “Champion”) and submit

this declaration in support of Defendants’ Motion to Exclude the Opinions of Plaintiff’s Expert

Witnesses Dr. Jon A. Krosnick and Mr. Colin B. Weir. This declaration is based on my personal

knowledge and review of my files.

       2.      Attached as “Exhibit A” is a true and correct copy of the Expert Report of Dr. Jon

A. Krosnick, dated August 13, 2019.

       3.      Attached as “Exhibit B” is a true and correct copy of the Expert Report of Mr.

Colin B. Weir, dated August 13, 2019.

       4.      Attached as “Exhibit C” is a true and correct copy of the transcript from the

deposition of Dr. Jon A. Krosnick taken on May 8, 2019.




            Case 2:18-cv-01996-JPS Filed 09/18/19 Page 1 of 2 Document 73
       5.      Attached as “Exhibit D” is a true and correct copy of the Expert Report of Dr. Jon

A. Krosnick filed in Schneider et al. v. Chipotle Mexican Grill, Inc., No. 4:16-cv-02200-HSG

(N.D. Cal. Nov. 17, 2017) [D.E. 95-42].

       6.      Attached as “Exhibit E” is a true and correct copy of the Rebuttal Expert Report

of Dr. Dominique M. Hanssens, dated September 12, 2019.

       7.      Attached as “Exhibit F” is a true and correct copy of the transcript from the

deposition of Dr. Jon A. Krosnick taken on August 27, 2019.

       8.      Attached as “Exhibit G” is a true and correct copy of the transcript from the

deposition of Mr. Colin B. Weir, dated April 26, 2019

       9.      Attached as “Exhibit H” is a true and correct copy of a Rebuttal Expert Report of

Dr. Lorin M. Hitt, dated September 12, 2019.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on this 18th day of September, 2019.

                                                              _/s/ David A. Coulson____________
                                                              David A. Coulson




                                                  2

            Case 2:18-cv-01996-JPS Filed 09/18/19 Page 2 of 2 Document 73
